NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

Claims 21-40 are presented for examination. Applicant filed two Terminal Disclaimers (“TD”) on 01/22/2021 and an After Final Consideration Pilot Program (“AFCP”) request on 02/23/2021 amending claims 21-25 and 27-40. In light of Applicant’s TD and AFCP amendment, Examiner withdraws all the outstanding rejections and finds claims 21-40 allowable. Therefore, claims 21-40 are ALLOWED. 

Allowable Subject Matter



Claims 21-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method, a system, and a non-transitory computer-readable storage medium for providing geocoded web content for display on user devices.


35 USC § 101: The newly amended claims 21-40 overcome the previous § 101 rejection because “based on an analysis of the one or more location tags, determining, by the server processor, a hierarchical order of the one or more geocoded web content items, the one or more geocoded web content items determined for the first geographic boundary given a first hierarchical priority, the one or more geocoded web content items determined for the second geographic boundary given a second hierarchical priority; and transmitting, by the server processor, the one or more geocoded web content items to the user device for display in the determined hierarchical order” limitations integrate an abstract idea into a practical solution. These limitations appear in the independent claims 21, 30, and 38. Independent claims 21, 30, and 38, are therefore patent eligible under § 101. Dependent claims 22-29, 31-37, and 39-40, are patent eligible under § 101 based on their dependency.

35 USC § 102 and § 103: The prior art of record, Naidoo (6,629,136 B1) teaches generally a method, a system, and a non-transitory computer-readable storage medium for providing geocoded web content for display on user devices. The prior art, however, fails to teach: “[R]eceiving, by the server processor, an indication from the user device that the second geographic boundary is adjusted to a third geographic boundary, the third geographic boundary being a third distance from the geographic location of the user device; determining, by the server processor, one or more geocoded web content items corresponding to one or more of the first geographic boundary, the second geographic boundary, and the third geographic boundary, the one or more geocoded web content items including one or more location tags, the one or more location tags associating the one or 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xia (WO 2005111787 A2) discloses:
The contents of the geocoded web page and of at least one geocodable web page are indexed, by associating the geocode contained within content of the geocoded web page to the indexed content of the geocoded web page. The content of the geocodable web page is then indexed to allow geographical searching of the content of the geocoded web page and the geocodable web page relative to the geocode.



Boll et al. Location and the Web (LocWeb 2008). WWW 2008 / Workshop Summary. Pages 1261-1262. April 21-25, 2008. Beijing, China.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619